     Case 2:21-cv-00393-GMN-EJY Document 5 Filed 03/10/21 Page 1 of 2




 1                                   UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                    ***
 4   GERMANI CANNADY, et al.                                    Case No.: 2:21-cv-00393-GMN-EJY
 5                     Plaintiffs,
                                                                               ORDER
 6            v.
 7   UNITED STATES DISTRICT COURT, et al.
 8                     Defendants.
 9

10           On March 9, 2021, pro se Plaintiffs filed a Complaint with the Clerk of the Court to
11   commence a civil action in this Court. ECF No. 1-1 at 2.
12           Plaintiffs have neither paid the $400 filing fee for this matter nor filed applications to proceed
13   in forma pauperis, which each must do pursuant to 28 U.S.C. § 1915(a)(1) and the U.S. District
14   Court for the District of Nevada Local Rule LSR 1-1 if he/she wishes to proceed without paying the
15   mandatory filing fee. Local Rule LSR 1-1 states: “Any person who is unable to prepay the fees in a
16   civil case may apply to the court for leave to proceed in forma pauperis. The application must be
17   made on the form provided by the court and must include a financial affidavit disclosing the
18   applicant’s income, assets, expenses, and liabilities.”
19           The Court shall retain Plaintiffs’ Complaint (ECF No. 1-1), but the Court will not file the
20   Complaint unless and until Plaintiffs timely pay the $402 filing fee or each files a complete
21   application to proceed in forma pauperis.
22           Accordingly,
23           IT IS HEREBY ORDERED that the Clerk of Court shall retain Plaintiffs’ Complaint (id.)
24   but will not file it at this time.
25           IT IS FURTHER ORDERED that the Clerk of Court shall send each Plaintiff the approved
26   application to proceed in forma pauperis by a non-prisoner form, as well as the document entitled
27   information and instructions for filing an in forma pauperis application.
28
                                                        1
     Case 2:21-cv-00393-GMN-EJY Document 5 Filed 03/10/21 Page 2 of 2




 1          IT IS FURTHER ORDERED that within thirty (30) court days from the date of this Order,

 2   (1) each Plaintiff shall file a fully complete application to proceed in forma pauperis, on the correct

 3   form, in compliance with 28 U.S.C. § 1915(a) and LSR 1-1; or (2) the Plaintiffs shall collectively

 4   pay the full $402 fee for filing a civil action (which includes the $350 filing fee and the $52

 5   administrative fee).

 6          IT IS FURTHER ORDERED that a failure to comply with this Order may result in a

 7   recommendation to dismiss this case.

 8          DATED THIS 10th day of March, 2021.

 9

10

11                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
